 Case 2:19-cv-08612-PSG-JC Document 157-1 Filed 09/14/20 Page 1 of 7 Page ID #:3014



 1   Ryan H. Weinstein (Bar No. 240405)                    Benjamin J. Razi (admitted pro hac vice)
 2   rweinstein@cov.com                                    brazi@cov.com
     COVINGTON & BURLING LLP                               Andrew Soukup (admitted pro hac vice)
 3   1999 Avenue of the Stars, Suite 3500                  asoukup@cov.com
 4   Los Angeles, California 90067-4643                    Steven Winkelman (admitted pro hac vice)
     Telephone: + 1 (424) 332-4800                         swinkelman@cov.com
 5   Facsimile: + 1 (424) 332-4749                         COVINGTON & BURLING LLP
 6                                                         One CityCenter
                                                           850 Tenth Street, NW
 7                                                         Washington, DC 20001-4956
 8                                                         Telephone: + 1 (202) 662-6000
 9   Attorneys for Plaintiff / Counter-Defendant
10   RELMAN COLFAX PLLC
11
                                UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                          WESTERN DIVISION
14
15   RELMAN COLFAX PLLC,                                      Case No. 2:19-cv-08612-PSG-JC
16
           Plaintiff,
17                                                            RELMAN COLFAX PLLC’S
18         v.                                                 STATEMENT OF
                                                              UNCONTROVERTED FACTS IN
19   FAIR HOUSING COUNCIL OF SAN                              SUPPORT OF ITS MOTION FOR
20   FERNANDO VALLEY AND MEI LING,                            SUMMARY JUDGMENT AGAINST
                                                              MEI LING
21        Defendants.
22   MEI LING,                                                [Declarations of Steven J. Winkelman
                                                              and Michael Allen filed concurrently]
23         Counter-Claimant,
24
           v.
25
26   RELMAN COLFAX PLLC,
27
           Counter-Defendant.
28

      RELMAN COLFAX PLLC’S STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                AGAINST MEI LING
 Case 2:19-cv-08612-PSG-JC Document 157-1 Filed 09/14/20 Page 2 of 7 Page ID #:3015



 1        RELMAN COLFAX PLLC’S STATEMENT OF UNCONTROVERTED FACTS
 2            Plaintiff and Counter-Defendant Relman Colfax PLLC (the “Relman Firm”)
 3   hereby submits this Statement of Uncontroverted Facts in support of its Motion for
 4   Summary Judgment against Mei Ling.
 5
 6   I.       UNDISPUTED FACTS
 7
 8    Relman Firm’s Undisputed Material                        Evidence Supporting Relman Firm’s
 9    Facts                                                    Undisputed Material Facts
10    1.        Relman Colfax PLLC is a civil                  Allen Decl. ¶¶ 2, 3.
11    rights law firm headquartered in the
12    District of Columbia.
13    2.         On December 8, 2010, Ms. Ling                 Allen Decl. Ex. A.
14    signed an agreement (“the Agreement”)
15    retaining the Relman Firm to represent
16    Ms. Ling in a civil suit under the qui tam
17    provisions of the False Claims Act, 31
18    U.S.C. § 3729 et seq., against the City of
19    Los Angeles and the Community
20    Redevelopment Agency of the City of Los
21    Angeles (“Community Redevelopment
22    Agency) based on alleged violations of the
23    False Claims Act (the “False Claims Act
24    Litigation”).
25    3.        The Agreement sets forth the                   Allen Decl. Ex. A.
26    obligations that Ms. Ling and the Relman
27    Firm owed each other.
28    4.        Paragraph 1 of the Agreement sets              Allen Decl. Ex. A.
                                                           1
          RELMAN COLFAX PLLC’S STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                    AGAINST MEI LING
 Case 2:19-cv-08612-PSG-JC Document 157-1 Filed 09/14/20 Page 3 of 7 Page ID #:3016



 1
     Relman Firm’s Undisputed Material                     Evidence Supporting Relman Firm’s
 2
     Facts                                                 Undisputed Material Facts
 3
     forth Ms. Ling’s obligations to pay
 4
     attorney’s fees to the Relman Firm.
 5
     5.      In agreeing to represent Ms. Ling on Allen Decl. Ex. A; Allen Decl. ¶ 11; Allen
 6
     a contingency basis, the Relman Firm                  Dep. at 66:7-10 (Winkelman Decl. Ex. 1).
 7
     accepted the risk that it might receive no
 8
     compensation for its efforts in the False
 9
     Claims Act Litigation with the
10
     understanding that if Ms. Ling did obtain
11
     monetary relief, the firm would receive at
12
     least a “one-third share of any recovery.”
13
     6.      The Agreement provides that “[i]f             Allen Decl. Ex. A, ¶ 1(A)-(B).
14
     the Litigation is resolved by a lump sum
15
     settlement or offer of judgment that
16
     provides for a monetary award to [Ms.
17
     Ling] but makes no separate provision for
18
     fees and waives [Ms. Ling’s] right to seek
19
     court-awarded fees, the Firm shall be
20
     entitled to one-third (33 1/3%) of the
21
     monetary award, in addition to costs, or
22
     the Firm’s actual fees and costs
23
     (calculated in the manner described
24
     below), whichever is greater. If the
25
     Litigation is resolved by summary
26
     judgment or a trial at which [Ms. Ling]
27
     prevails, the Firm shall be entitled to one-
28
                                                       2
      RELMAN COLFAX PLLC’S STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                AGAINST MEI LING
 Case 2:19-cv-08612-PSG-JC Document 157-1 Filed 09/14/20 Page 4 of 7 Page ID #:3017



 1
     Relman Firm’s Undisputed Material                     Evidence Supporting Relman Firm’s
 2
     Facts                                                 Undisputed Material Facts
 3
     third (33 1/3%) of the monetary amount
 4
     awarded to [Ms. Ling] in the court
 5
     proceeding, in addition to costs, or the
 6
     court’s award of statutory fees and costs,
 7
     whichever is greater.”
 8
     7.      The Agreement provides that the               Allen Decl. Ex. A, ¶ 1(B).
 9
     Relman Firm “will ask the court to award
10
     attorneys' fees and costs, to be paid by the
11
     Defendants. If the amount awarded by the
12
     court is less than one-third of the monetary
13
     amount awarded by order or judgment,
14
     [Ms. Ling] shall be responsible for paying
15
     the Firm the difference between the court-
16
     awarded fees and one-third of the
17
     monetary award to [Ms. Ling].”
18
     8.      Under the Agreement, the only                 Allen Decl. Ex. A, ¶ 1(D).
19
     circumstance in which Ms. Ling does not
20
     owe the Relman Firm at least one-third of
21
     her monetary recovery is if the False
22
     Claims Act case “is resolved in a manner
23
     in which [Ms. Ling] does not prevail.”
24
     9.      On February 1, 2011, the Relman               Complaint, United States ex rel. Mei Ling
25
     Firm filed, under seal, a qui tam civil suit          v. City of Los Angeles, Case No. 11-cv-
26
     pursuant to the False Claims Act on behalf 00974 (C.D. Cal.), ECF No. 1.
27
     of Ms. Ling and co-relator FHC in the
28
                                                       3
      RELMAN COLFAX PLLC’S STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                AGAINST MEI LING
 Case 2:19-cv-08612-PSG-JC Document 157-1 Filed 09/14/20 Page 5 of 7 Page ID #:3018



 1
     Relman Firm’s Undisputed Material                     Evidence Supporting Relman Firm’s
 2
     Facts                                                 Undisputed Material Facts
 3
     United States District Court for the
 4
     Central District of California as Case No.
 5
     11-cv-00974 (C.D. Cal.).
 6
     10.     The Relman Firm substantially                 Allen Decl. ¶ 12.
 7
     performed its obligations under the
 8
     Agreement.
 9                                                         Allen Decl. ¶ 12.
     11.     As part of its representation of Ms.
10
     Ling in the False Claims Act Litigation,
11
     attorneys from the Relman Firm gathered
12
     and analyzed documents from Ms. Ling
13
     and FHC; conducted substantial additional
14
     factual research of their own; performed
15
     in-depth legal research; constructed the
16
     disclosure statement to the U.S.
17
     Department of Justice, as well as
18
     supporting declarations and exhibits; and
19
     drafted the complaint. Relman Firm
20
     attorneys served the disclosure statement
21
     on the Attorney General, and thereafter
22
     conferred regularly with one or more
23
     Department of Justice attorneys regarding
24
     the Relman Firm’s factual and legal
25
     theories.
26
     12.     Ms. Ling terminated the Relman                Allen Decl. ¶¶ 13, 15, Ex. D.
27
     Firm after she learned that the government
28
                                                       4
      RELMAN COLFAX PLLC’S STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                AGAINST MEI LING
 Case 2:19-cv-08612-PSG-JC Document 157-1 Filed 09/14/20 Page 6 of 7 Page ID #:3019



 1
     Relman Firm’s Undisputed Material                     Evidence Supporting Relman Firm’s
 2
     Facts                                                 Undisputed Material Facts
 3
     had scheduled a phone call to discuss the
 4
     “relator’s share” in the False Claims Act
 5
     Litigation.
 6                                                         Allen Decl. ¶ 16.
     13.     At the time it was fired, the Relman
 7
     Firm stood ready to continue representing
 8
     Ms. Ling in the False Claims Act
 9
     Litigation, either by persuading the
10
     government to intervene or by litigating
11
     the case through trial (if necessary) if the
12
     government elected not to intervene.
13
     14.     On May 30, 2017, the United States            United States ex rel. Mei Ling v. City of
14
     announced its intention to intervene in the           Los Angeles, Case No. 11-cv-00974 (C.D.
15
     False Claims Act Litigation and                       Cal.), ECF Nos. 91, 98.
16
     subsequently filed a Complaint in
17
     Intervention on July 31, 2017.
18
     15.     On July 12, 2019, the United States, United States ex rel. Mei Ling v. City of
19
     FHC, and the Community Redevelopment                  Los Angeles, Case No. 11-cv-00974 (C.D.
20
     Agency reached a settlement in the FCA                Cal.), ECF No. 315-1 at 2.
21
     Litigation.
22
     16.     On December 10, 2019 the                      United States ex rel. Mei Ling v. City of
23
     Community Redevelopment Agency,                       Los Angeles, Case No. 11-cv-00974 (C.D.
24
     FHC, and the Relman Firm reached a                    Cal.), ECF No. 315-1.
25
     settlement regarding the Relman Firm’s
26
     reasonable attorney’s fees and costs for its
27
     representation of FHC in the FCA
28
                                                       5
      RELMAN COLFAX PLLC’S STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                AGAINST MEI LING
 Case 2:19-cv-08612-PSG-JC Document 157-1 Filed 09/14/20 Page 7 of 7 Page ID #:3020



 1
     Relman Firm’s Undisputed Material                     Evidence Supporting Relman Firm’s
 2
     Facts                                                 Undisputed Material Facts
 3
     Litigation.
 4
     17.     Ms. Ling did not and will not                 United States ex rel. Mei Ling v. City of
 5
     authorize the Relman Firm to file a motion Los Angeles, Case No. 11-cv-00974 (C.D.
 6
     to recover any attorney’s fees and costs              Cal.), ECF No. 315-1 at 3-4 (“The
 7
     from the Community Redevelopment                      [Community Redevelopment Agency]
 8
     Agency.                                               asserts that, on or about May 20, 2019,
 9
                                                           Ling indicated in writing that she, as one
10
                                                           of the Relman Firm’s prior clients, did not
11
                                                           want the Relman Firm to recover any
12
                                                           attorney’s fees and costs from the
13
                                                           [Community Redevelopment Agency].”).
14                                                         Allen Decl. ¶ 17.
     18.     Ms. Ling will not permit the
15
     Relman Firm to seek any attorney’s fees
16
     and costs from the City of Los Angeles if
17
     the False Claims Act Litigation settles.
18
19   DATED: September 14, 2020              COVINGTON & BURLING LLP
20
21
22                                          By:     /s/ Ryan H. Weinstein
                                                   RYAN H. WEINSTEIN
23                                                 BENJAMIN J. RAZI
24                                                 ANDREW SOUKUP
                                                   STEVEN WINKELMAN
25
26                                          Attorneys for Plaintiff/Counter-Defendant
                                            RELMAN COLFAX PLLC
27
28
                                                       6
      RELMAN COLFAX PLLC’S STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                AGAINST MEI LING
